249 U.S. 551 (1919)
EX PARTE TRACY, PETITIONER.
No. ___, Original.
Supreme Court of United States.
Motion submitted April 21, 1919.
Decided April 28, 1919.
MOTION FOR LEAVE TO RENEW APPLICATION FOR WRIT OF HABEAS CORPUS IN THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF COLORADO.
Mr. C.M. Oneill for petitioner.
PER CURIAM:
For the purpose of redressing assumed violations of the Constitution and laws of the United States by means of habeas corpus, the jurisdiction of other competent courts to afford relief may not be passed by and the original jurisdiction of this court be invoked, in the absence of exceptional conditions justifying such course. Matters v. Ryan, ante, 375.
When leave to file the petition for habeas corpus was previously denied, without a suggestion as to the existence of any exceptional condition which would have justified a contrary view, such refusal presumably was based on the existence of the right to seek, if desired, other and appropriate sources of relief. From this it follows that although we pass the application of the doctrine, that the refusal of habeas corpus is not the thing adjudged precluding a subsequent granting of such writ *552 upon the same facts, nevertheless there is here no reason to grant the order prayed, since the previous order rested upon the right and duty to petition for relief, if habeas corpus was desired, to other and appropriate sources of judicial power.
No reason, therefore, exists for granting the motion and to avoid any implication of a necessity which does not obtain, the motion is
Denied.